UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4044
SCOTT TREMAYNE GRIFFIN, a/k/a
Nugget,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                            (CR-99-68)

                  Submitted: September 29, 2000

                      Decided: October 23, 2000

        Before MOTZ and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Anthony S. Mulford, Chesapeake, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Ronald G. Reel, Special Assistant
United States Attorney, Norfolk, Virginia, for Appellee.
2                      UNITED STATES v. GRIFFIN

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Scott Tremayne Griffin appeals his conviction for possession with
intent to distribute cocaine base in violation of 21 U.S.C.A.
§ 841(a)(1) (West 1999) (two counts), for which he was sentenced to
240 months imprisonment, followed by ten years of supervised
release. We affirm.

   Griffin first challenges the district court’s order denying in part his
motion to suppress statements and evidence seized from his person,
car, and motel room. We review the district court’s findings on a
denial of a motion to suppress for clear error and its legal conclusions
de novo. See United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). Further, we construe the evidence in the light most favorable
to the party who prevailed below. See United States v. Seidman, 156
F.3d 542, 547 (4th Cir. 1998).

   We find that, under the totality of the circumstances, the affidavit
upon which the search warrant was based established a fair probabil-
ity that illegal narcotics would be found at the motel room where
Griffin was staying. See Illinois v. Gates, 462 U.S. 213, 233 (1983)
(stating standard of review). Therefore, the search warrant was valid
and all evidence seized pursuant to the warrant was admissible. We
also find that officers had probable cause to arrest Griffin based on
their own observations, which corroborated the informant’s tip. See
Beck v. Ohio, 379 U.S. 89, 91 (1964). The statements that Griffin
sought unsuccessfully to suppress were never used by the government
in his trial. Accordingly, he cannot show any prejudice as a result of
the district court’s ruling on this issue.

   Finally, Griffin claims that the district court erred in denying his
Fed. R. Crim. P. 33 motion for new trial. Because Griffin failed to
establish that the evidence would "probably result in acquittal at a
                       UNITED STATES v. GRIFFIN                         3

new trial," the district court did not abuse its discretion in denying the
motion. See United States v. Christy, 3 F.3d 765, 768 (4th Cir. 1993).

   Accordingly, we: (1) grant Griffin’s motion to file a supplemental
pro se brief, (2) deny his motion to supplement/correct the record; and
(3) affirm the district court’s order denying Griffin’s motion to sup-
press and affirm his convictions and sentence.* Griffin’s attorney has
filed a motion to withdraw. We deny the motion. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may again move in this court
for leave to withdraw from representation. Counsel’s motion must
state that a copy thereof was served on the client. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid in the decisional process.

                                                             AFFIRMED

   *We have considered the effect of Apprendi v. New Jersey, 530 U.S.
___, 120 S. Ct. 2348 (2000), and find that, because the defendant
received a sentence of imprisonment and term of supervised release that
did not exceed the statutory maximums set out in 21 U.S.C.
§ 841(b)(1)(C) (West 1999), no plain error occurred. See United States
v. Aguayo-Delgado, 220 F.3d 926, 933-34 (8th Cir. 2000); see also
McMillan v. Pennsylvania, 477 U.S. 79 (1986).